Exhibit 99.1 Tier Technologies, Inc. 10780 Parkridge Blvd., Suite 400 Reston, VA20191 CONTACT: David E. Fountain, Chief Financial Officer dfountain@tier.com (571) 382-1361 Tier Reports Fiscal 2007 Fourth Quarter and Year-End Results RESTON, Va., December 13, 2007 – Tier Technologies, Inc. (Nasdaq: TIER) today announced results for the quarter and fiscal year ended 2007 and provided updates on key strategic initiatives undertaken in fiscal 2007 and that it expects to undertake in fiscal 2008. “Fiscal 2007 was a pivotal year for Tier,” said Ronald Rossetti, Chairman and Chief Executive Officer for Tier.“We are seeking to divest non-core assets which, in the past, have limited our ability to focus on growing our EPP business and we are committed to making the investments in our EPP business that we believe are necessary to achieve long-term sustainable growth for our shareholders. “We continue to experience strong growth in both sales and earnings from our electronic payment segment.During fiscal 2007, revenue from electronic payment processing represented nearly 90% of Tier’s revenue from continuing operations.Electronic payment revenues and net income before corporate overhead increased over 26% and 50%, respectively, over last year’s results," Mr.Rossetti continued.“We continue to make progress toward divesting our non-core assets and look forward to updating you on our future progress.” Conference Call Tier will host a conference call today at 5:00 p.m. Eastern Time to discuss these results.To access the conference call, please dial (888) 335-3240 and provide conference ID #27123028.The conference call will also be broadcast live via the Internet at www.tier.com.A replay will be available at www.tier.com or by calling (800) 642-1687 and entering conference ID#27123028 from approximately two hours after the end of the call until 11:59 p.m. Eastern Time on December 27, 2007. FISCAL 2007 – A YEAR IN TRANSITION During fiscal 2007, Tier undertook a strategic initiative to maximize long-term profitability and shareholder value.As part of that initiative, Tier concluded that it should focus its financial and managerial resources on growing its core business—Electronic Payment Processing, or EPP.Tier is seeking to sell the majority of its Government Business Process Outsourcing operations, or GBPO, and Packaged Software and Systems Integration, or PSSI, and to wind-down the remainder of these GBPO and PSSI operations over a five-year period.Figure1 illustrates our overall structure as of September 30, 2007. Page1 of 11 Figure 1 Organizational Structure of Tier Technologies, Inc. As of September 30, 2007 The non-core businesses that the Company is seeking to sell are classified as “held-for-sale” on its consolidated balance sheets and “discontinued operations” on its consolidated statements of income.All historical financial information presented in this earnings release has been reclassified to conform to the current year’s presentation. Fiscal Year 2007 Results: For fiscal year 2007, Tier reported a loss of $3.0 million, or $0.16 per fully diluted share, which represents a $6.4 million or 68% improvement over the results reported for fiscal year 2006.Tier’s continuing operations reported a loss of $18.3 million, or $0.94 per fully diluted share, while the Company’s discontinued operations reported net income of $15.2million, or $0.78 per fully diluted share. Tier’s continuing operations are composed of three major categories:Tier’s core EPP business, wind-down operations and corporate overhead.During fiscal year 2007, EPP generated net income of $8.4 million, or $0.43 per fully diluted share, excluding allocation of corporate overhead expenses.This represents a $2.8million, or 50.5%, increase over fiscal 2006, primarily resulting from increases in the number of transactions and dollar volume processed by EPP. Wind-down operations reported a loss of $11.2million, or $0.58 per fully diluted share, including a $9.2 million impairment loss recorded in fiscal 2007 to write down the carrying value of the Tier’s wind-down operations to fair value.During fiscal 2008, we expect to wind down two businesses that generated the remaining losses and during the next five years we expect to wind down a third business that generated modest income in fiscal 2007. Tier’s corporate overhead, which includes the Company’s governance and shared-service functions, reported $15.4 million of net costs during fiscal 2007.We expect that the need for these shared services and other corporate functions will significantly diminish after we sell and/or wind down our GBPO and PSSI businesses. Tier’s discontinued operations reported income of $15.2 million, or $0.78 per fully diluted share, an increase of $5.8 million over fiscal 2006.Approximately $8.1million, or $0.41 per fully diluted share, of the income reported for fiscal 2007 resulted from the reversal of a reserve for a 2003 tax refund, which received final approval from the Internal Revenue Service in March 2007 and other transactions related to the final close-out of Tier’s Australian operations.The remaining $7.1million, or $0.37 per fully diluted share, of income from discontinued operations reported in fiscal 2007 was generated by GBPO and PSSI operations that are held-for-sale.Although these operations generated income in fiscal 2007 on a standalone basis (excluding an allocation of corporate overhead costs), the expiration of two Page2 of 11 GBPO contracts and the completion of a number of PSSI projects in fiscal 2007 are expected to result in lower earnings in future years. Fourth Quarter Fiscal 2007 Results: For the quarter ended September 30, 2007, Tier reported a net loss of $3.3million or $0.17 per fully diluted share, which represents a $1.4 million, or 30%, improvement over results reported for the same quarter last year.Continuing operations generated a loss of $2.5 million, or $0.13 per fully diluted share, compared to a loss of $6.4million, or $0.33 per fully diluted share, during the comparable 2006 quarter.The loss reported during the fourth quarter of fiscal 2007 includes: a $0.4 million write-down of two wind-down businesses to fair value and a $0.7million adjustment to catch-up depreciation and amortization for a third wind-down business that was transferred from held-for-sale status to held and used during the fourth fiscal quarter.The loss reported for Tier’s fourth quarter of fiscal 2007 also includes the costs of shared-services and other corporate functions, which we expect to decrease after we sell and/or wind-down our GBPO and PSSI businesses. Liquidity: As of September30, 2007, Tier had $74.3million in cash and cash equivalents, and investments in marketable securities, and $18.4 million in restricted investments.During fiscal year 2007, Tier’s continuing and discontinued operations generated $13.8million of cash, of which $0.4 million was generated by our continuing operations.During fiscal 2007, Tier received cash from the repayment of a note and interest totaling $4.4 million and the sale of its minority interest in a PSSI investment.Tier has no short-term or long-term debt. FISCAL 2008 – TRANSITIONING TIER’S FOCUS TO EPP Tier expects that fiscal 2008 will be another transition year as it positions the company for EPP’s long-term growth.In fiscal 2008, Tier expects to see strong revenue growth in its EPP business and to generate positive cash flows from operations.However, Tier expects to make significant investments to improve the efficiency and reduce the costs of EPP’s back office structure.Tier also expects to expand its traditional governmental client-base to a commercial biller-direct payment processing space.The Company also expects to right-size its corporate operations once the divestiture process is complete.While Tier believes that certain of these initiatives will produce some cost savings in fiscal 2008, Tier expects that the cost of implementing these initiatives will outweigh those savings during fiscal 2008 and that it will incur a net loss in fiscal 2008. About Tier Technologies, Inc. Tier Technologies, Inc. primarily provides federal, state and local government and other public sector clients primarily with electronic payment processing and other transaction processing services.Tier Technologies is headquartered in Reston, Virginia.Its electronic payment processing clients include over 3,000 federal, state, and local governments, educational institutions, utilities and commercial clients throughout the U.S.Through its subsidiary, Official Payments Corp., Tier delivers payment processing solutions for a wide range of markets.For more information, see www.tier.com and www.officialpayments.com. Statements made in this press release that are not historical facts are forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Tier undertakes no obligation to update any such forward-looking statements.Each of these statements is made as of the date hereof based only on current information Page3 of 11 and expectations that are inherently subject to change and involve a number of risks and uncertainties.Actual events or results may differ materially from those projected in any of such statements due to various factors, including, but not limited to: the impact of governmental investigations; the potential loss of funding by clients, including due to government budget shortfalls or revisions to mandated statutes; the timing, initiation, completion, renewal, extension or early termination of client projects; the Company’s ability to realize revenues from its business development opportunities; the timing and completion of the divestment of the Company’s non-core assets; and unanticipated claims as a result of project performance, including due to the failure of software providers or subcontractors to satisfactorily complete engagements.For a discussion of these and other factors which may cause our actual events or results to differ from those projected, please refer to the Company's annual report on Form 10-K for the fiscal year ended September 30, 2007 filed with the SEC. Page4 of 11 TIER TECHNOLOGIES, INC. Consolidated Balance Sheets September 30, (in thousands) 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 16,516 $ 18,468 Investments in marketable securities 57,815 36,950 Accounts receivable, net 5,083 5,274 Unbilled receivables 546 1,916 Prepaid expenses and other current assets 2,160 2,615 Current assets—held-for-sale 36,705 36,612 Total current assets 118,825 101,835 Property, equipment and software, net 3,745 3,954 Goodwill 14,526 22,980 Other intangible assets, net 17,640 21,879 Restricted investments 11,526 12,287 Investment in unconsolidated affiliate — 3,978 Other assets 162 2,947 Total assets $ 166,424 $ 169,860 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 878 $ 871 Accrued compensation liabilities 4,710 3,605 Accrued subcontractor expense 522 426 Accrued discount fees 4,529 3,631 Deferred income 2,649 2,520 Other accrued liabilities 4,160 6,459 Liabilities of discontinued operations — 7,599 Current liabilities—held-for-sale 11,262 9,180 Total current liabilities 28,710 34,291 Other liabilities 200 1,359 Total liabilities 28,910 35,650 Commitments and contingencies Shareholders’ equity: Preferred stock, no par value; authorized shares: 4,579; no shares issued and outstanding — — Common stock and paid-in capital—Shares authorized: 44,260; shares issued: 20,425 and 20,383; and shares outstanding: 19,541 and 19,499 186,417 184,387 Treasury stock—at cost, 884 shares (8,684 ) (8,684 ) Notes receivable from related parties — (4,275 ) Accumulated other comprehensive loss — (33 ) Accumulated deficit (40,219 ) (37,185 ) Total shareholders’ equity 137,514 134,210 Total liabilities and shareholders’ equity $ 166,424 $ 169,860 Page5 of 11 TIER TECHNOLOGIES, INC. Consolidated Statements of Operations Year ended September 30, (in thousands, except per share data) 2007 2006 2005 Revenues $ 111,148 $ 96,492 $ 78,695 Costs and expenses: Direct costs 83,891 71,670 59,951 General and administrative 27,486 32,860 24,176 Selling and marketing 8,243 9,162 8,836 Depreciation and amortization 4,573 5,133 5,973 Write-down of goodwill and intangible assets 9,232 — — Total costs and expenses 133,425 118,825 98,936 Loss from continuing operations before other income and income taxes (22,277 ) (22,333 ) (20,241 ) Other income: Income from investment: Equity in net (loss) income in unconsolidated affiliate 475 445 (168 ) Realized foreign currency gain 239 — — Gain on sale of unconsolidated affiliate 80 — — Loss on sale of investment — — (501 ) Interest income, net 3,300 2,938 1,543 Other income — 74 — Total other income 4,094 3,457 874 Loss from continuing operations before income taxes (18,183 ) (18,876 ) (19,367 ) Income tax provision 76 45 127 Loss from continuing operations (18,259 ) (18,921 ) (19,494 ) Income from discontinued operations, net 15,225 9,470 20,620 Net (loss) income $ (3,034 ) $ (9,451 ) $ 1,126 (Loss) earnings per share—Basic and diluted: From continuing operations $ (0.94 ) $ (0.97 ) $ (1.00 ) From discontinued operations $ 0.78 $ 0.49 $ 1.06 (Loss) earnings per share—Basic and diluted $ (0.16 ) $ (0.48 ) $ 0.06 Weighted average common shares used in computing: Basic and diluted(loss) earning per share 19,512 19,495 19,470 Page6of11 TIER TECHNOLOGIES, INC. Consolidated Statements of Cash Flows Year ended September30, (In thousands) 2007 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ (3,034 ) $ (9,451 ) $ 1,126 Less: Income from discontinued operations, net 15,225 9,470 20,620 Loss from continuing operations, net (18,259 ) (18,921 ) (19,494 ) Non-cash items included in net income from continuing operations: Depreciation and amortization 4,664 5,343 6,106 (Gain) loss on retirement of equipment and software (8 ) 76 41 Provision for doubtful accounts (49 ) 809 259 Equity in net income of unconsolidated affiliate (475 ) (445 ) 168 Gain on sale of unconsolidated affiliate (80 ) — — Foreign currency translation gain realized on sale of unconsolidated affiliate (239 ) — — Share-based compensation 1,520 1,768 — Accrued forward loss on contracts 3 (270 ) — Settlement of pension contract 1,254 — — Write-down of goodwill and intangible assets 9,232 — 571 Other non-cash items included in net income 8 37 (90 ) Net effect of changes in assets and liabilities: Accounts receivable and unbilled receivables (667 ) 1,289 (359 ) Prepaid expenses and other assets 3,579 (229 ) 1,638 Accounts payable and accrued liabilities (262 ) 961 (800 ) Income taxes receivable 3 (336 ) (262 ) Deferred income 129 (70 ) 1,112 Cash provided by (used in) operating activities from continuing operations 353 (9,988 ) (11,110 ) Cash provided by operating activities from discontinued operations 13,420 14,748 23,960 Cash provided by operating activities 13,773 4,760 12,850 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of marketable securities (21,012 ) (45,950 ) (75,702 ) Sales and maturities of marketable securities 3,550 44,278 72,669 Purchases of restricted investments (22,611 ) (14,255 ) — Sales and maturities of restricted investments 20,098 6,570 3,328 Purchase of equipment and software (917 ) (1,312 ) (1,225 ) Repayment of notes and accrued interest from related parties 4,401 — 411 Proceeds from sale of unconsolidated affiliate 4,784 — — Business combinations, net of cash acquired — — (4,135 ) Other investing activities (164 ) — (64 ) Cash used in investing activities for continuing operations (11,871 ) (10,669 ) (4,718 ) Cash used in investing activities for discontinued operations (4,024 ) (3,458 ) (8,916 ) Cash used in investing activities (15,895 ) (14,127 ) (13,634 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock 213 69 302 Capital lease obligations and other financing arrangements (26 ) (38 ) (77 ) Cash provided by financing activities from continuing operations 187 31 225 Cash used in financing activities for discontinued operations (6 ) (45 ) (44 ) Cash provided by (used in) financing activities 181 (14 ) 181 Effect of exchange rate changes on cash (11 ) 17 (60 ) Net (decrease) in cash and cash equivalents (1,952 ) (9,364 ) (663 ) Cash and cash equivalents at beginning of period 18,468 27,832 28,495 Cash and cash equivalents at end of period $ 16,516 $ 18,468 $ 27,832 Page7of11 TIER TECHNOLOGIES, INC. Consolidated Statements of Operations—Continuing Operations Only Continuing Operations (in thousands) EPP Wind- down Corporate & Eliminations Total Fiscal Year Ended September 30, 2007: Revenues $ 99,433 $ 12,100 $ (385 ) $ 111,148 Costs and expenses: Direct costs 75,294 8,597 — 83,891 General and administrative 7,847 3,663 15,976 27,486 Selling and marketing 7,151 1,092 — 8,243 Depreciation and amortization 3,205 764 604 4,573 Write-down of goodwill and intangible assets — 9,232 — 9,232 Total costs and expenses 93,497 23,348 16,580 133,425 (Loss) income from continuing operations before other income and income taxes 5,936 (11,248 ) (16,965 ) (22,277 ) Other income: Interest income 2,507 — 793 3,300 Income from equity investments — — 794 794 Total other income 2,507 — 1,587 4,094 (Loss) income from continuing operations before taxes 8,443 (11,248 ) (15,378 ) (18,183 ) Income tax provision 76 — — 76 (Loss) income from continuing operations $ 8,367 $ (11,248 ) $ (15,378 ) $ (18,259 ) Fiscal Year Ended September 30, 2006: Revenues $ 78,578 $ 18,065 $ (151 ) $ 96,492 Costs and expenses: Direct costs 59,966 11,704 — 71,670 General and administrative 6,009 3,535 23,316 32,860 Selling and marketing 5,963 1,046 2,153 9,162 Depreciation and amortization 3,170 1,590 373 5,133 Total costs and expenses 75,108 17,875 25,842 118,825 (Loss) income from continuing operations before other income and income taxes 3,470 190 (25,993 ) (22,333 ) Other income: Interest income 2,136 — 802 2,938 Income from equity investments — — 519 519 Total other income 2,136 — 1,321 3,457 (Loss) income from continuing operations before taxes 5,606 190 (24,672 ) (18,876 ) Income tax provision 45 — — 45 (Loss) income from continuing operations $ 5,561 $ 190 $ (24,672 ) $ (18,921 ) Page 8of11 TIER TECHNOLOGIES, INC. Consolidated Statements of Operations—Continuing Operations Only (Continued) Continuing Operations (in thousands) EPP Wind- down Corporate & Eliminations Total Fiscal Year Ended September 30, 2005 Revenues $ 56,452 $ 27,316 $ (5,073 ) $ 78,695 Costs and expenses: Direct costs 42,199 17,752 — 59,951 General and administrative 4,591 4,194 15,391 24,176 Selling and marketing 4,921 1,690 2,225 8,836 Depreciation and amortization 3,428 1,987 558 5,973 Total costs and expenses 55,139 25,623 18,174 98,936 (Loss) income from continuing operations before other income and income taxes 1,313 1,693 (23,247 ) (20,241 ) Other income Interest income 886 — 657 1,543 Loss from equity investments — — (669 ) (669 ) Other income 886 — (12 ) 874 (Loss) income from continuing operations before taxes 2,199 1,693 (23,259 ) (19,367 ) Provision from income taxes 78 49 — 127 (Loss) income from continuing operations $ 2,121 $ 1,644 $ (23,259 ) $ (19,494 ) Page9of11 TIER TECHNOLOGIES, INC. Consolidated Statements of Operations—Discontinued Operations Only Discontinued Operations (in thousands) GBPO PSSI Other and Eliminations Total Fiscal Year Ended September 30, 2007: Revenues $ 34,835 $ 31,372 $ — $ 66,207 Costs and expenses: Direct costs 22,378 21,557 (385 ) 43,550 General and administrative 2,257 6,717 — 8,974 Selling and marketing 1,097 2,620 — 3,717 Depreciation and amortization 2 95 — 97 Write-down of goodwill and intangibles 2,601 120 — 2,721 Total costs and expenses 28,335 31,109 (385 ) 59,059 Income before other income and income taxes 6,500 263 385 7,148 Other income — — 478 478 Income before income taxes 6,500 263 863 7,626 Income tax (benefit) provision — — (7,599 ) (7,599 ) Income from discontinued operations, net $ 6,500 $ 263 $ 8,462 $ 15,225 Fiscal Year Ended September 30, 2006: Revenues $ 39,902 $ 32,337 $ — $ 72,239 Costs and expenses: Direct costs 32,041 22,779 (646 ) 54,174 General and administrative 1,510 4,194 13 5,717 Selling and marketing 610 1,701 — 2,311 Depreciation and amortization 2 122 — 124 Total costs and expenses 34,163 28,796 (633 ) 62,326 Income before other income and income taxes 5,739 3,541 633 9,913 Other income — — 13 13 Income before income taxes 5,739 3,541 646 9,926 Income tax (benefit) provision — — 456 456 Income from discontinued operations, net $ 5,739 $ 3,541 $ 190 $ 9,470 Page10of11 TIER TECHNOLOGIES, INC. Consolidated Statements of Operations—Discontinued Operations Only (Continued) Discontinued Operations (in thousands) GBPO PSSI Other and Eliminations Total Fiscal Year Ended September 30, 2005: Revenues $ 40,250 $ 31,645 $ 10 $ 71,905 Costs and expenses: Direct costs 27,761 20,053 (3,949 ) 43,865 General and administrative 1,100 3,708 17 4,825 Selling and marketing 437 2,065 — 2,502 Depreciation and amortization — 93 — 93 Write-down of goodwill and intangibles — Total costs and expenses 29,298 25,919 (3,932 ) 51,285 Income before other income and income taxes 10,952 5,726 3,942 20,620 Other income — Income before income taxes 10,952 5,726 3,942 20,620 Income tax (benefit) provision — Income from discontinued operations, net $ 10,952 $ 5,726 $ 3,942 $ 20,620 Page 11of
